 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00036-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   STEPHANIE LAVAN,                             DATE: October 10, 2019
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on October 10, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until November 14, 2019, at 9:30 a.m., and to exclude time between October 10,

23 2019, and November 14, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      On November 9, 2018, January 15, 2019, April 2, 2019, July 30, 2019,

 2         and October 2-3, 2019, the United States and counsel for the defendant discussed

 3         the case and the course of the proceedings. Defense counsel desired additional time

 4         to review the discovery, conduct research into the case, to discuss the case with his

 5         client, and otherwise prepare for trial in this matter.

 6                c)      Counsel for defendant believes that failure to grant the above-

 7         requested continuance would deny him the reasonable time necessary for effective

 8         preparation, taking into account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by

11         continuing the case as requested outweigh the interest of the public and the

12         defendant in a trial within the original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18

14         U.S.C. § 3161, et seq., within which trial must commence, the time period of

15         October 10, 2019, to November 14, 2019, inclusive, is deemed excludable pursuant

16         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

17         continuance granted by the Court at defendant’s request on the basis of the Court’s

18         finding that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendant in a speedy trial.

20         4.     Nothing in this stipulation and order shall preclude a finding that other

21 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

22 the period within which a trial must commence.

23         IT IS SO STIPULATED.

24

25   Dated: October 4, 2019                            MCGREGOR W. SCOTT
                                                       United States Attorney
26

27                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
28                                                     Assistant United States Attorney

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: October 4, 2019                       /s/ CHRIS COSCA
                                                  CHRIS COSCA
2
                                                  (as authorized on October 3, 2019)
3                                                 Counsel for Defendant
                                                  STEPHANIE LAVAN
4

5
                                      FINDINGS AND ORDER
6
          IT IS SO FOUND AND ORDERED this 4th day of October, 2019.
7

8

9

10
                                                          Troy L. Nunley
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
